DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 01/07/21. The applicant’s amendment has not yet overcome the objection, the double patenting rejections, and the 35 USC 103 rejections over WO’166 (Dreyer et al) in view of Megahed et al and JP’929, and Clegg et al in view of Megahed et al and JP’929. However, applicant’s arguments/amendment has overcome the 103 rejection of WO’166 (Dreyer et al) in view of Rampel, and Clegg et al in view of Rampel. Refer to the foregoing amendment for substance of applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the remaining grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition 
Claims 4-7, 9 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/28/20.
Original claims 1-3, 8 and 11-12 are under examination; claims 4-7, 9 and 13 have been withdrawn from consideration; and claims 10 and 14 have been cancelled. 
Specification
The disclosure is still objected to because of the following informalities: the current status of all the parent application (whether abandoned or patented/patent #) contained in the first paragraph of the specification must be updated.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-3, 8, 11-12 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 16 of U.S. Patent No. 9564623 in view of either: a) Megahed et al 4009056; or b) the publication JP 53-026929 (heretofore JP’929).
	US Patent’623 claims the following (see claims 1-7, 10 and 16):

    PNG
    media_image1.png
    465
    440
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    77
    436
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    437
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    46
    414
    media_image4.png
    Greyscale

In this case, note that combinations of claim 16, directed to a lead acid battery per se, with dependent claims 1-7 and 10 represent obvious variants and/or modifications within the ambit of a skilled artisan. 
US Patent’623 claims a battery separator according to the foregoing description. However, US Patent’623 does not expressly disclose the specific conductive layer material.
As to claim 1:
a) Megahed et al discloses that it is known in the battery art to have a battery separator coated with a layer of silver wherein the silver layer may be formed by placing a silver screen, expanded silver metal, perforated silver foil or porous silver powder layer on the separator surface (Abstract & COL 5, lines 10-37). Thus, Megahed’056 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed.; 
b) the JP’929 discloses that it is known in the battery art to place a Ag layer between a separator and a cathode (See Abstract). Thus, the JP’929 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed. In this case, the term "foil" is taken to be represented by the silver-based coating material disclosed by JP’929. Merriam-Webster's Collegiate Dictionary (10th Edition) defines "foil” as a thin piece of a material (as metal) which is essentially what Arrance is disclosing expressly.;
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to apply the specific metal coating layer of Megahed et al’056; and/or the JP’929 onto the battery separator of US Patent’623 because Megahed et al’056; and/or the JP’929 show that it is known in the art to use metal-based coating layer: to improve battery stability, voltage capacity, and the charge/discharge characteristics (Megahed et al’056); and/or to improve voltage output of a battery (JP’929). Thus, the teachings of all of the foregoing secondary reference constitute a direct teaching of using a metallic-based material on a separator of a battery regardless of the intended use or functionality of the coating material, or using such coating material on a surface of a substrate.  Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Stated KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). In this case, at least it can be said that the use of the metal-based coating materials of any one of Rampel’985; and/or Megahed et al’056; and/or the JP’929 would yield the predictable result of enhancing the conductivity of the separator of US Patent’623 due to the intrinsic properties of the metallic materials. 

Claims 1-3, 8, 11-12 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10361416 in view of either: a) Megahed et al 4009056; or b) the publication JP 53-026929 (heretofore JP’929).
	US Patent’416 claims the following (see claims 1-15):

    PNG
    media_image5.png
    403
    445
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    503
    421
    media_image6.png
    Greyscale

  

US Patent’416 claims a battery separator according to the foregoing description. However, US Patent’416 does not expressly disclose the specific conductive layer material.
As to claim 1:
a) Megahed et al discloses that it is known in the battery art to have a battery separator coated with a layer of silver wherein the silver layer may be formed by placing a silver screen, expanded silver metal, perforated silver foil or porous silver powder layer on the separator surface (Abstract & COL 5, lines 10-37). Thus, Megahed’056 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed.; 
b) the JP’929 discloses that it is known in the battery art to place a Ag layer between a separator and a cathode (See Abstract). Thus, the JP’929 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed. In this case, the term "foil" is taken to be represented by the silver-based coating material disclosed by JP’929. Merriam-Webster's Collegiate Dictionary (10th Edition) defines "foil” as a thin piece of a material (as metal) which is essentially what Arrance is disclosing expressly.;
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to apply the specific metal coating layer of Megahed et al’056; and/or the JP’929 onto the battery separator of US Patent’416 because Megahed et al’056; and/or the JP’929 show that it is known in the art to use metal-based coating layer: to improve battery stability, voltage capacity, and the charge/discharge characteristics (Megahed et al’056); and/or to improve voltage output of a battery (JP’929). Thus, the teachings of all of the foregoing secondary reference constitute a direct teaching of using a metallic-based material on a separator of a battery regardless of the intended use or functionality of the coating material, or using such coating material on a surface of a substrate.  Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Stated differently, simple substitution of one known, equivalent element for another to obtain predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). In this case, at least it can be said that the use of the metal-based coating materials of any one of Rampel’985; and/or Megahed et al’056; and/or the JP’929 would yield the predictable result of enhancing the conductivity of the separator of US Patent’623 due to the intrinsic properties of the metallic materials. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 8, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the publication WO 2004/112166 (heretofore WO’166) (its English language counterpart US 2006/0141350 to Dreyer et al is used herein for citation purposes) in view of either: a) Megahed et al 4009056; or b) the publication JP 53-026929 (heretofore JP’929).
As to claims 1, 8, 11-12:
	Dreyer et al disclose a separator for a lead-acid accumulator (i.e., the system) (Abstract/Title) comprising a first layer in the form of micro-porous film 1 and at least one second layer in the form of a planar fleece material 7 (Abstract, 0012, 0001-0002). The microporous film is a microporous sheet made of a thermoplastic material  such as polyolefin, polypropylene, polyvinyil chloride or mixture thereof or other suitable polymeric materials (0030); other coating materials include silicon-based material (0031). The coating fleece material comprises a fibre composition including PET fibers and melt fibers (0036); and/or glass or polyesters fibres (0018). Separators are located between adjacent electrode plates and serve as electrical insulators between the electrode pair, to allow ionic current flow in the electrolyte between the electrodes (0002-0003). The separator of Dreyer et al includes ribs having tip, angle, onto the tips of the ribs at joint locations 8 (0036, FIG. 2). 
As to claim 2:
Dreyer et al disclose the formation of ribs forming protuberances, protrusions or protruding/raised elements (0027-0028, 0029, 0035, 0038/FIGURE 2). In this case, the limitation “said ribs being straight, angled, or wavy” is deemed to represent an all-encompassing limitation including or covering all possible modifications/variants for such claimed ribs without further defining any specific structure and/or structural arrangement. 
As to claim 3:
	Dreyer et al disclose that the coating material is a micro-porous sheet (0030); and/or a fleece material comprising a fibre composition and/or fibres (0036/FIGURE 2). Thus, it is contended that the micro-porous sheet provides a screen-like structure; and that the fleece material comprising a fibre composition and/or fibres read on thread and/or strip. 
Dreyer et al disclose a lead acid battery comprising a separator having the above description. However, the preceding reference does not expressly disclose the specific conductive layer material.
As to claims 1, 8:
a) Megahed et al discloses that it is known in the battery art to have a battery separator coated with a layer of silver wherein the silver layer may be formed by placing a silver screen, expanded silver metal, perforated silver foil or porous silver powder layer on the separator surface (Abstract & COL 5, lines 10-37). Thus, Megahed’056 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed.; 
Thus, the JP’929 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed. In this case, the term "foil" is taken to be represented by the silver-based coating material disclosed by JP’929. Merriam-Webster's Collegiate Dictionary (10th Edition) defines "foil” as a thin piece of a material (as metal) which is essentially what Arrance is disclosing expressly.;
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to apply the specific metal coating layer of Megahed et al’056 and/or the JP’929 onto the separator of Dreyer et al as Megahed et al’056 and/or the JP’929 show that it is known in the art to use metal-based coating layer: to improve battery stability, voltage capacity, and the charge/discharge characteristics (Megahed et al’056); and/or to improve voltage output of a battery (JP’929). Thus, the teachings of all of the foregoing secondary reference constitute a direct teaching of using a metallic-based material on a separator of a battery regardless of the intended use or functionality of the coating material, or using such coating material on a surface of a substrate.  Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Stated differently, simple substitution of one known, equivalent element for another to obtain predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). In this case, at least it can be said that the use of the metal-based coating materials of any one of Rampel’985; and/or Megahed et al’056; and/or the JP’929 would yield the predictable result of enhancing the conductivity of the separator of Dreyer et al due to the intrinsic properties of the metallic materials. 

(at least) Claims 1-2, 8, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clegg et al 4245013 in view of either: a) Rampel 3877985; or b) Megahed et al 4009056; or the publication JP 53-026929 (heretofore JP’929).
As to claims 1, 8, 11-12:
	Clegg et al disclose a separator for a lead acid battery (i.e., the system) wherein the separator has two or more plies and a ribbed profile (Abstract). The separator of Clegg et al comprises a laminate of at least one first layer affording a profiled exterior appropriate for juxtaposition to the positive plate of a lead acid a battery, and at least one other layer adherent to the first layer (Abstract/ COL 1, lines 19-25; COL 2, lines 58-62; COL 3, lines 45-65; CLAIM 1). Clegg et al disclose ribs 20 having tip, angle, gradient, inclination/slope (COL 6, line 1-5; FIGURES 3-4) and a coating layer or film disposed on ribs 20 (COL 5, line 35-45; FIGURES 3-4). 
As to claim 2:
Clegg et al disclose the formation of ribs forming protuberances, protrusions or protruding/raised elements (0027-0028, 0029, 0035, 0038/FIGURE 2). In this case, the limitation “said ribs being straight, angled, or wavy” is deemed to represent an all-encompassing limitation including or covering all possible modifications/variants for such claimed ribs without further defining any specific structure and/or structural arrangement. 
Clegg et al disclose a lead acid battery comprising a separator having the above description. However, the preceding reference does not expressly disclose the specific conductive layer material.


As to claims 1, 8:
a) Megahed et al discloses that it is known in the battery art to have a battery separator coated with a layer of silver wherein the silver layer may be formed by placing a silver screen, expanded silver metal, perforated silver foil or porous silver powder layer on the separator surface (Abstract & COL 5, lines 10-37). Thus, Megahed’056 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed.; 
b) the JP’929 discloses that it is known in the battery art to place a Ag layer between a separator and a cathode (See Abstract). Thus, the JP’929 readily envisions the formation of a metal coating or film directly on the separator as instantly claimed. In this case, the term "foil" is taken to be represented by the silver-based coating material disclosed by JP’929. Merriam-Webster's Collegiate Dictionary (10th Edition) defines "foil” as a thin piece of a material (as metal) which is essentially what Arrance is disclosing expressly.;
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to apply the specific metal coating layer of Megahed et al’056 and/or the JP’929 onto the separator of Clegg et al as Megahed et al’056 and/or the JP’929 show that it is known in the art to use metal-based coating layer: to improve battery stability, voltage capacity, and the charge/discharge characteristics (Megahed et al’056); and/or to improve voltage output of a battery (JP’929). Thus, the teachings of all of the foregoing secondary reference constitute a direct teaching of using a metallic-based material on a separator of a battery regardless of the intended use or functionality of the coating material, or using such coating material on a surface of a substrate.  Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Stated differently, simple substitution of one known, equivalent KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). In this case, at least it can be said that the use of the metal-based coating materials of any one of Rampel’985; and/or Megahed et al’056; and/or the JP’929 would yield the predictable result of enhancing the conductivity of the separator of Clegg et al due to the intrinsic properties of the metallic materials. 

Response to Arguments
Applicant’s arguments, filed 01/07/21, with respect to the 103 rejection of WO’166 (Dreyer et al) in view of Rampel, and Clegg et al in view of Rampel have been fully considered and are persuasive. Thus, those rejections have been withdrawn. 
With regards to the 35 USC 103 rejections over WO’166 (Dreyer et al) in view of Megahed et al and JP’929, and Clegg et al in view of Megahed et al and JP’929, applicant's arguments filed 01/07/21 have been fully considered but they are not persuasive. In that, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “said conductive layer is configured to directly contact a positive electrode of the lead acid battery and thereby produce a route for current to and from said positive electrode when the conductive capacity of a positive electrode conductive deteriorates”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, applicant’s arguments are not commensurate in scope with the presently claimed subject matter. If applicant desires to have such limitations considered for patentability, independent claims 1 
With respect to the double patenting rejections, applicant has stated that: “Applicant will address this issue upon a finding of allowable claims” (see page 5 of the 01/07/21 amendment). Thus, the double patenting rejections still stand for the reasons of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727